DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s reply filed Dec. 3, 2021. Claims 1 and 22 have been amended, claim 2 is cancelled. Claims 1 and 3-22 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-8, 15-19, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable by White, S.A., Prachyabrued, M., Chambers, T.L. et al. Low-cost simulated MIG welding for advancement in technical training. Virtual Reality 15, 69–81 (2011). https://doi.org/10.1007/s10055-010-0162-x (“White”) in view of U.S. Patent Pub. No. 20130189657 (“Wallace”).
Concerning claim 1, White discloses A computer-implemented system for simulation of joining materials with or without filler material (p. 71, Sec. 3.1 (“Current COTS computer systems provide more than enough power to run the simulation at an acceptable rate. sMIG runs on a Intel Core2Duo equipped with 2GB of ram. An nVidia Quadro based on the G80 architecture or higher because we use nVidia’s 3D vision technology.”)), the system comprising: 
processing circuitry (p. 71, Sec. 3.1 (“Current COTS computer systems provide more than enough power to run the simulation at an acceptable rate. sMIG runs on a Intel Core2Duo equipped with 2GB of ram. An nVidia Quadro based on the G80 architecture or higher because we use nVidia’s 3D vision technology.”)); 
a … workpiece (Fig. 1 (80/20 frame), p. 72, Sec. 3.4 (“The custom frame is constructed from 80/20 extrusions (Fig. 1).”) ); 
a physical joining tool (Fig. 1 (MIG welding Gun), p. 72, Sec. 3.3 (“Head-tracking and MIG gun tracking are achieved with three OptiTrack FLEX:V100 cameras.”), p. 73 Sec. 4.4 (“The auditory component uses information about the welding gun’s pose and the activity of the physical simulation.”)); 
one or more image sensors configured to capture images of the physical workpiece and the physical joining tool corresponding to a joining operation (Fig. 9, p. 72, Sec. 3.3 ; and 
a machine readable storage device storing machine readable instructions (p. 71, Sec. 3.1, p. 74, sec. 4.5 (“the top mesh layer additionally stores the height of the weld to simulate the deposition of weld material. This information is stored in contiguous memory buffers in a format that does not require data conversions between the graphical and physical simulation. This allows relevant data in the simulation to be passed directly to the video card and stored in vertex buffers without conversion.”) which, when executed by the processing circuitry, cause the processing circuitry to display a visual simulation of a three-dimensional joining operation within a simulation domain (p. 71-72 Sec. 3 describing the use of nVidia 3D Vision technology and 3D capable displays, Fig. 6, p. 74, Sec. 5.1 (“A three dimensional parabolic shape is assumed for the weld bead”), p. 74-75, Sec. 5.2, Fig. 4, p. 75, sec. 5.3 (“Figure 4 shows the conceptual connectivity of nodes in the weld mesh.”)) by simulating the simulation domain as a set of interconnected cross-sectional slices (Fig. 3, p. 74, Sec. 5 (“The initial model was adapted from the technique described by Patankar (1980) and uses a finite difference method to solve the thermal conductance problem using a discretization of the work-piece.”), p. 74-75, Sec. 5.2 (“sMIG assumes the shape of the weld bead to be parabolic as in Chan, but the parabola is revolved about the vertical axis, which produces a hemispherical shape, as shown below. The volume of the bead is calculated by integrating to find the volume under the parabola, shown in 
    PNG
    media_image1.png
    58
    218
    media_image1.png
    Greyscale
”), p. 74, Sec. 5.1 (“The depth of penetration and the width of the weld bead are determined based on the temperature distribution. A three dimensional parabolic shape is assumed for the weld bead, and the volume of the bead deposited per unit time is calculated based on the previously calculated width of the bead, the wire feed rate, and the gun velocity … sMIG approximates the transient heat transfer problem by partially converging to the steady-state solution at each time step.”), p. 74, section 4.5 (“The simulation communicates with the tracking component to get the MIG gun pose to determine the heat transfer to the proper mesh nodes. It uses the timestamp included with the pose to determine the time difference between iterations and to calculate the amount of material deposited over the time interval.”) Performing the simulation over time steps while assuming a parabolic cross section will form the weld bead as a set of interconnected cross-sectional slices since the weld is placed in one or more lines (see, e.g. Figs. 6-7) with a cross-sectional slice deposited during each time step.)  ;
wherein the simulation domain is based on images of the … the physical joining tool captured by the image sensors (Fig. 1, p. 72, Fig. 6, Fig. 9, p. 72, Sec. 3.3 (“Head-tracking and MIG gun tracking are achieved with three OptiTrack FLEX:V100 cameras. The cameras are placed in front of the display in a non-linear arrangement providing a suitable tracking volume for the simulated welding … This toolkit provides prebuilt applications for calibration of the FLEX:V100 cameras and saving rigid body definitions to file. The toolkit also provides libraries 
White discloses a physical 80/20 frame where simulated welding is performed (See figs. 1 and 9, p. 72 (“The custom frame is constructed from 80/20 extrusions (Fig. 1). It includes adjustable mounting positions for the three cameras and removable guides for calibration (Fig. 9).”). Fig. 6 shows a view of the simulation domain with a rectangular workpiece of approximately the same dimensions as the 80/20 frame used to simulate the workpiece. But White does not expressly disclose that the simulation domain is based on images of the 80/20 frame. Wallace teaches physical workpiece and wherein the simulation domain is based on images of the physical workpiece (Fig. 1 (welding coupon 175)) and the physical joining tool (Fig. 1 (mock welding tool 160)) captured by the image sensors (¶ [0006] (“The simulator includes a mock welding coupon represented in virtual reality space by a virtual welding coupon, and a mock welding tool represented in virtual reality space by a virtual welding tool. … interactive welding environment simulates a virtual weld puddle on the virtual welding coupon, having dynamic real time molten metal fluidity and heat dissipation characteristics, responsive to performing the virtual welding activity in real time. The simulator also includes one or more first sensors configured to facilitate tracking movement of at least a tip of the mock welding tool in real time by communicating data about the three-dimensional position of the mock welding tool to the logic processor based subsystem.”), ¶ [0124] (“the simulation of camera based systems may be provided along with the creation of path following and path determinative systems based upon a fuzzy logic controller based system. For example, multiple renderings may be provided by simulating two camera views such that the camera views may be moved during the 
 
Concerning claim 3, White discloses The computer-implemented system as defined in claim 1, wherein the instructions are configured to cause the processing circuitry to represent a joint result for a group of concatenated slices using one or more polygons and associated polygon data (p. 74, sec. 4.5 (“The simulation represents a weld-piece as a regular mesh of points. The simulation tracks the current and maximum temperature for every test point in the mesh and, the top mesh layer additionally stores the height of the weld to simulate the deposition of weld material.”), p. 74, sec. 5.1 (“sMIG approximates the transient heat transfer 
    PNG
    media_image1.png
    58
    218
    media_image1.png
    Greyscale
”), p. 74, Sec. 5.1 (“The depth of penetration and the width of the weld bead are determined based on the temperature distribution. A three dimensional parabolic shape is assumed for the weld bead, and the volume of the bead deposited per unit time is calculated based on the previously calculated width of the bead, the wire feed rate, and the gun velocity”) White uses polygon data in at least two ways. First the “discrete weld mesh” forms numerous polygons over the weld. Second, the welding bead is assumed to have a parabolic polygon as its cross section.  

Concerning claim 4, White discloses The computer-implemented system as defined in claim 3, wherein the associated polygon data for the first one of the slices comprises at least one of: an indication of whether the one or more polygons represent a workpiece, a joint filler bead, or auxiliary data; a joint pass number; joint defect data for the first one of the slices (Fig. 6 (“White represents the target height, blue is too low and orange/red too high”) White shows defect data for all slices, including a first slice.) ; pressure applied; time exposed to source or applied heat input for the first one of the slices (p. 74, section 4.5 (“The simulation communicates with the tracking component to get the MIG gun pose to determine the heat transfer to the proper mesh nodes. It uses the timestamp included with the pose to determine the time difference between iterations and to calculate the amount of material deposited over the time interval.”)).  

Concerning claim 5, White discloses The computer-implemented system as defined in claim 3, wherein the instructions are configured to cause the processing circuitry to display a simulated joining material within a visualization of the simulation domain (Abstract, p. 72, sec. 3.2 (“The display that our most recent system uses is an active stereo-capable LCD monitor, in our case a Samsung SyncMaster 2233RZ. In combination with nVidia GeForce3D Vision active glasses it is the most promising.”)) based on a location of the first one of the slices, the one or more polygons (p. 74, sec. 4.5 (“The simulation represents a weld-piece as a regular mesh of points. The simulation tracks the current and maximum temperature for every test point in the mesh and, the top mesh layer additionally stores the height of the weld to simulate the deposition of weld material.”), p. 74-75, Sec. 5.2 (“sMIG assumes the shape of the weld bead to be parabolic as in Chan, but the parabola is revolved about the vertical axis, which produces a hemispherical shape, as shown below.), and the associated polygon data (p. 74, sec. 5.1 (“sMIG approximates the transient heat transfer problem by partially converging to the steady-state solution at each time step. All points in the weld mesh are initialized to room 

Concerning claim 6, White discloses The computer-implemented system as defined in claim 3, wherein the instructions are configured to cause the processing circuitry to display a result of the joining as a cross-section of a simulated workpiece and a simulated weld bead based on the simulated welding data for one of the slices corresponding to a location of the cross-section (p. 76, sec. 6.2 (“Real-time cross-sections are available that show the depth of penetration. These cross-sections are drawn above and left of the plate. They represent the width-depth and length-depth cross-sections, respectively.”).  

Concerning claim 7, White discloses The computer-implemented system as defined in claim 1, wherein the instructions are configured to cause the processing circuitry to define one or more simulation domains with reference to a workpiece, and to enable simulated joining of one or more joints within each of the simulation domains  ((p. 74, sec. 4.5 (“The simulation represents a weld-piece as a regular mesh of points. The simulation tracks the current and maximum temperature for every test point in the mesh and, the top mesh layer additionally .  

Concerning claim 8, White discloses The computer-implemented system as defined in claim 1, wherein the instructions are configured to cause the processing circuitry to display a result of the joining operation for at least one of the slices from any perspective (Fig. 6 (“Fig. 6 Various views of an example weld where the height attributed mapped to an artificial gradient”), (p. 76, sec. 6.2 (“Real-time cross-sections are available that show the depth of penetration. These cross-sections are drawn above and left of the plate. They represent the width-depth and length-depth cross-sections, respectively.”), p. 76, Sec. 6.1 (“In addition to the realistic view, the graphics unit offers several alternative views that represent different properties of the simulation.”)).  

Concerning claim 15, White discloses The computer-implemented system as defined in claim 1, wherein the instructions are configured to cause the processing circuitry to: 
define a joint area within the simulation domain (p. 72, Sec. 3.3 discussing tracking of the welding torch to determine area traversed and duration, p. 74, Sec. 4.5 (“The simulation communicates with the tracking component to get the MIG gun pose to determine the heat transfer to the proper mesh nodes. It uses the timestamp included with the pose to determine the time difference between iterations and to calculate the amount of material deposited over the time interval. When new material is deposited, the simulation adjusts the position and a surface (p. 74-75, Sec. 5.1 and 5.2 describing how the bead shape and volume are determined by the system, Figs. 6-7 showing views of a simulated weld with a defined joint area.); 
define respective slice reference frames for the slices based on a joint reference frame of the joint area (Fig. 2 (status information and tracking), p. 73, Sec. 4.1 (“Due to the wide variety of configurable inputs needed to define a work-piece and the underlying representation, a component responsible for managing the current configuration was required to ensure the other components receive all configuration parameters at start up and any changes that occur at runtime. Referred to as the Status Information object, it is the first component instantiated by the simulation engine. The component is responsible for parsing the scenario configuration.”), p. 73, sec. 4.2 (“The second component controlled by the engine is Tracking. The tracking component is central for operation because it acts as both the system clock and it is responsible for delivering information vital to all other components. The data it passes back is encapsulated in a serializable Pose class, which contains the time stamp of when its creation with the position and orientation of an object”), p. 74, sec. 5.1 (“To start the process, the coordinates returned by the tracking component are mapped to a particular discrete node. The temperature of the node at the mapped coordinates is set to the arc temperature, which was empirically set to be 6, 500^ C. The temperature generated by the welding process is considered constant provided no changes to input parameters are made.”), Fig. 10. The status information and tracking modules act together to establish a coordinate system, a type of reference frame, and track movement within the join arear to establish formation of the shape, size, and temperature of the weld slices formed over time.); 
simulate the joining operation for the slices p. 74, section 4.5 (“The simulation communicates with the tracking component to get the MIG gun pose to determine the heat transfer to the proper mesh nodes. It uses the timestamp included with the pose to determine the time difference between iterations and to calculate the amount of material deposited over the time interval.”); and 
projecting simulation data from the slices onto the weld joint to visually simulate a weld bead resulting from the welding operation (Abstract, Figs. 6-7, p. 72, sec. 3.2 (“The display that our most recent system uses is an active stereo-capable LCD monitor, in our case a Samsung SyncMaster 2233RZ. In combination with nVidia GeForce3D Vision active glasses it is the most promising.”)).  

Concerning claim 16, White discloses The computer-implemented system as defined in claim 1, wherein the instructions are configured to cause the processing circuitry to simulate the joining operation for each of the slices by determining a plurality of control points in each of the slices based on joint parameters (p. 74, sec. 4.5 (“The simulation communicates with the tracking component to get the MIG gun pose to determine the heat transfer to the proper mesh nodes.”), p. 74, Sec. 5.1 (“Because the work-piece is uniform in nature, the rates of change across dimensions are uniform. This allows us to approximate the solution to the Laplace equation by creating a system of linear equations that solves for the temperature of each node in the plate simultaneously. The Gauss–Seidel method with under-relaxation is used to solve this system of linear equations for the temperature distribution in the plate … the coordinates returned by the tracking component are mapped to a particular discrete node. The temperature of the node at the mapped coordinates is set to the arc temperature … The .  

Concerning claim 17, White discloses The computer-implemented system as defined in claim 16, wherein the joint parameters comprise welding parameters including at least one of: weld bead width, weld bead height, weld bead convexity or concavity, reinforcement depth, penetration depth, reinforced area, penetrated area, or dilution factor (p. 74, sec. 5.1 (“The depth of penetration and the width of the weld bead are determined based on the temperature distribution. A three-dimensional parabolic shape is assumed for the weld bead, and the volume of the bead deposited per unit time is calculated based on the previously calculated width of the bead, the wire feed rate, and the gun velocity”), p. 74-75, Sec. 5.2 (“sMIG assumes the shape of the weld bead to be parabolic as in Chan, but the parabola is revolved about the vertical axis, which produces a hemispherical shape, as shown below. The volume of the bead is calculated by integrating to find the volume under the parabola, shown in Fig. 3, that has been revolved around the y axis.”)).  

Concerning claim 18, White discloses The computer-implemented system as defined in claim 1, wherein the instructions are configured to cause the processing circuitry to define one or more sequences within one or multiple simulation domains simultaneously or one after the other with in a working piece (p. 74-75, Sec. 5.2 (“The volume of the bead is calculated by integrating to find the volume under the parabola, shown in Fig. 3, that has been revolved around the y axis. By equating the volume of the wire fed over a unit of time to the 
    PNG
    media_image1.png
    58
    218
    media_image1.png
    Greyscale
”), p. 74, Sec. 5.1 (“The depth of penetration and the width of the weld bead are determined based on the temperature distribution. A three dimensional parabolic shape is assumed for the weld bead, and the volume of the bead deposited per unit time is calculated based on the previously calculated width of the bead, the wire feed rate, and the gun velocity … sMIG approximates the transient heat transfer problem by partially converging to the steady-state solution at each time step.”), p. 74, section 4.5 (“The simulation communicates with the tracking component to get the MIG gun pose to determine the heat transfer to the proper mesh nodes. It uses the timestamp included with the pose to determine the time difference between iterations and to calculate the amount of material deposited over the time interval.”) The sequences are defined by the system as the ordered time steps.)  

Concerning claim 19, White discloses The computer-implemented system as defined in claim 1, wherein the instructions are configured to cause two or more processors to define the same workpiece and simulate separate welding operations on different simulation domains simultaneously ((p. 71, Sec. 3.1 (“Current COTS computer systems provide more than enough power to run the simulation at an acceptable rate. sMIG runs on a Intel Core2Duo equipped with 2GB of ram. An nVidia Quadro based on the G80 architecture or higher because we use nVidia’s 3D vision technology.”) The system of White could simply use two sets of the described processors to run simultaneous separate welding simulations. White suggests performing such simultaneous activities on p. 80 in section 9 “In this environment, the .  

Concerning claim 20, White as modified discloses The computer-implemented system as defined in claim 1, wherein the instructions are configured to cause the processing circuitry to display the visual simulation as a mixed reality display or an augmented reality display, in which only information associated with the simulation domain is rendered for display over a captured image (p. 72, sec. 3.2 (“The display that our most recent system uses is an active stereo-capable LCD monitor, in our case a Samsung SyncMaster 2233RZ. In combination with nVidia GeForce3D Vision active glasses it is the most promising. The monitor and glasses are available as an affordable bundle, and the quality is very good, featuring very little cross talk and low but acceptable brightness in stereo mode with a limited but usable viewing angle. The use of active stereo allows each eye to receive a full resolution frame. This technology allows us to better compensate for head rotations and improves cross talk beyond what is capable with the iZ3D or the Zalman.”), p. 76, sec. 6.2 (“In order to give users, additional feedback that is not available in real life we augment the realistic view guides that represent the height and speed of the MIG gun. For example, the optimal rate of movement while welding Aluminum would be 4.2 mm/s. Our initial testing shows it to be difficult for most students to naturally engage in such precision. An additional difficulty is that the desired height above the work-piece is only about 3–5 mm. To aid students during training, a series of guides that are .  

Concerning claim 21, White discloses The computer-implemented system as defined in claim 1, wherein the instructions are configured to cause the processing circuitry to simulate the cross-sectional slices as two-dimensional cross-sections of a joining operation being simulated (p. 76, sec. 6.2 (“Real-time cross-sections are available that show the depth of penetration. These cross-sections are drawn above and left of the plate. They represent the width-depth and length-depth cross-sections, respectively.”)).  

Concerning claim 22, White discloses A computer-implemented system for simulation of joining materials with or without filler material (p. 71, Sec. 3.1 (“Current COTS computer systems provide more than enough power to run the simulation at an acceptable rate. sMIG runs on a Intel Core2Duo equipped with 2GB of ram. An nVidia Quadro based on the G80 architecture or higher because we use nVidia’s 3D vision technology.”)), the system comprising: 
processing circuitry (p. 71, Sec. 3.1 (“Current COTS computer systems provide more than enough power to run the simulation at an acceptable rate. sMIG runs on a Intel Core2Duo equipped with 2GB of ram. An nVidia Quadro based on the G80 architecture or higher because we use nVidia’s 3D vision technology.”)); 
a … workpiece (Fig. 1 (80/20 frame), p. 72, Sec. 3.4 (“The custom frame is constructed from 80/20 extrusions (Fig. 1).”), p. 74, Sec. 5 (“The work-piece of the simulation is configurable through an XML interface, which is loaded at startup and can be reloaded through an HTTP interface made available as the application runs. A typical scenario is a 20 cm 9 20 cm aluminum work-piece with 2 cm of thickness. At a 1-mm resolution, this creates a mesh of 200 9 200 9 20 grid points”)); 
a physical joining tool (Fig. 1 (MIG welding Gun), p. 72, Sec. 3.3 (“Head-tracking and MIG gun tracking are achieved with three OptiTrack FLEX:V100 cameras.”), p. 73 Sec. 4.4 (“The auditory component uses information about the welding gun’s pose and the activity of the physical simulation.”)); 
one or more image sensors configured to capture images of the physical workpiece and the physical joining tool corresponding to a joining operation (Fig. 9, p. 72, Sec. 3.3 (“Head-tracking and MIG gun tracking are achieved with three OptiTrack FLEX:V100 cameras. The cameras are placed in front of the display in a non-linear arrangement providing a suitable tracking volume for the simulated welding … This toolkit provides prebuilt applications for calibration of the FLEX:V100 cameras and saving rigid body definitions to file. The toolkit also provides libraries for retrieving the current pose of defined rigid bodies and other information required for tracking”)); and 
a machine readable storage device storing machine readable instructions (p. 71, Sec. 3.1, p. 74, sec. 4.5 (“the top mesh layer additionally stores the height of the weld to simulate the deposition of weld material. This information is stored in contiguous memory buffers in a format that does not require data conversions between the graphical and physical simulation. This allows relevant data in the simulation to be passed directly to the video card and stored in vertex which, when executed by the processing circuitry, cause the processing circuitry to: 
simulate of a three-dimensional joining operation within a simulation domain(p. 71-72 Sec. 3 describing the use of nVidia 3D Vision technology and 3D capable displays, Fig. 6, p. 74, Sec. 5.1 (“A three dimensional parabolic shape is assumed for the weld bead”), p. 74-75, Sec. 5.2, Fig. 4, p. 75, sec. 5.3 (“Figure 4 shows the conceptual connectivity of nodes in the weld mesh.”)); and 
display a cross-section of a simulated result of the simulated joining operation in response to receiving a selection of a location of the cross-section (p. 76, sec. 6.2 (“Real-time cross-sections are available that show the depth of penetration. These cross-sections are drawn above and left of the plate. They represent the width-depth and length-depth cross-sections, respectively.”).
	wherein the simulation domain is based on images of the … the physical joining tool captured by the image sensors (Fig. 1, p. 72 Sec. 3.3 (“Head-tracking and MIG gun tracking are achieved with three OptiTrack FLEX:V100 cameras. The cameras are placed in front of the display in a non-linear arrangement providing a suitable tracking volume for the simulated welding.”), Fig. 6)
White discloses a physical 80/20 frame where simulated welding is performed (See figs. 1 and 9, p. 72 (“The custom frame is constructed from 80/20 extrusions (Fig. 1). It includes adjustable mounting positions for the three cameras and removable guides for calibration (Fig. 9).”). Fig. 6 shows a view of the simulation domain with a rectangular workpiece of approximately the same dimensions as the 80/20 frame used to simulate the workpiece. But White does not expressly disclose that the simulation domain is based on images of the 80/20 frame. Wallace teaches physical workpiece and wherein the simulation domain is based on images of the physical workpiece (Fig. 1 (welding coupon 175)) and the physical joining tool (Fig. 1 (mock welding tool 160)) captured by the image sensors (¶[0006] (“The simulator includes a mock welding coupon represented in virtual reality space by a virtual welding coupon, and a mock welding tool represented in virtual reality space by a virtual welding tool. … interactive welding environment simulates a virtual weld puddle on the virtual welding coupon, having dynamic real time molten metal fluidity and heat dissipation characteristics, responsive to performing the virtual welding activity in real time. The simulator also includes one or more first sensors configured to facilitate tracking movement of at least a tip of the mock welding tool in real time by communicating data about the three-dimensional position of the mock welding tool to the logic processor based subsystem.”), ¶ [0124] (“the simulation of camera based systems may be provided along with the creation of path following and path determinative systems based upon a fuzzy logic controller based system. For example, multiple renderings may be provided by simulating two camera views such that the camera views may be moved during the simulation. In accordance with an embodiment, an alarm may sound when the desired path is deviated from, based on the fuzzy logic, for example. Visualization of a simulated TIG weld puddle may be provided via pixel sizes that are small enough to provided proper visualization of the TIG weld puddle.”), ¶ [0144]) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of White for addition of a mock welding coupon as taught by Wallace to be attached to the 80/20 frame of White. Since both references teach methods and systems for 3D welding simulators references are from the same field of endeavor. A POSITA would have been motivated to combine White and Wallace because White already teaches a reconfigurable welding workpiece (Sec. 4.5 , p. 74 (“The work-

Claims 3-6 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over White in view of Wallace and further in view of A. Schilling, Jens Basanow, A. Zipf, Vector based Mapping of Polygons on Irregular Terrain Meshes for Web 3D Map Services, Published in WEBIST 2007 (“Schilling”).
Concerning claim 3, White discloses The computer-implemented system as defined in claim 1, wherein the instructions are configured to cause the processing circuitry to represent a joint result for a group of concatenated slices using one or more polygons and associated polygon data (p. 74, sec. 4.5 (“The simulation represents a weld-piece as a regular mesh of points. The simulation tracks the current and maximum temperature for every test point in the mesh and, the top mesh layer additionally stores the height of the weld to simulate the deposition of weld material.”), p. 74, sec. 5.1 (“sMIG approximates the transient heat transfer problem by partially converging to the steady-state solution at each time step. All points in the weld mesh are initialized to room temperature. In this state, the 3D partial differential Laplace equation is used to represent the temperature distribution throughout the work-piece. As thermal energy is transferred to the work-piece by the electrical arc generated by the welding gun, the discrete weld mesh is used to approximate the solution to the Laplace equation.”), p. 74-75, Sec. 
    PNG
    media_image1.png
    58
    218
    media_image1.png
    Greyscale
”), p. 74, Sec. 5.1 (“The depth of penetration and the width of the weld bead are determined based on the temperature distribution. A three dimensional parabolic shape is assumed for the weld bead, and the volume of the bead deposited per unit time is calculated based on the previously calculated width of the bead, the wire feed rate, and the gun velocity”) White uses polygon data in at least two ways. First the “discrete weld mesh” forms numerous polygons over the weld. Second, the welding bead is assumed to have a parabolic polygon as its cross section.  
To the extent White does not disclose using one or more polygons and associated polygon data, Schilling teaches this limitation (Fig. 2, p. 4 (“Connecting two nodes by a string of constrained edges.”), p. 4, sec. 3 (“The algorithm handles all layer polygons after each other. The first step is to integrate all vertices of the outer and inner polygon boundaries into the triangulated irregular network (TIN) of the terrain. For each vertex v we find the triangle under v.x / v.y and compute the height h value h. The new node n(v.x, v.y, h) is inserted into the TIN and the triangulation is adjusted (Figure 2). All these vertices are now part of the TIN as nodes (called Constrained Nodes here). … The last step is to identify all triangles within the polygon and mark them as owned by the layer which is currently processed.”)) It would have been prima 

Concerning claim 4, White discloses The computer-implemented system as defined in claim 3, wherein the associated polygon data for the first one of the slices comprises at least one of: an indication of whether the one or more polygons represent a workpiece, a joint filler bead, or auxiliary data; a joint pass number; joint defect data for the first one of the slices (Fig. 6 (“White represents the target height, blue is too low and orange/red too high”) White shows defect data for all slices, including a first slice.) ; pressure applied; time exposed to source or applied heat input for the first one of the slices (p. 74, section 4.5 (“The simulation communicates with the tracking component to get the MIG gun pose to determine the heat transfer to the proper mesh nodes. It uses the timestamp included with the pose to determine the time difference between iterations and to calculate the amount of material deposited over the time interval.”)).  
The computer-implemented system as defined in claim 3, wherein the instructions are configured to cause the processing circuitry to display a simulated joining material within a visualization of the simulation domain (Abstract, p. 72, sec. 3.2 (“The display that our most recent system uses is an active stereo-capable LCD monitor, in our case a Samsung SyncMaster 2233RZ. In combination with nVidia GeForce3D Vision active glasses it is the most promising.”)) based on a location of the first one of the slices, the one or more polygons (p. 74, sec. 4.5 (“The simulation represents a weld-piece as a regular mesh of points. The simulation tracks the current and maximum temperature for every test point in the mesh and, the top mesh layer additionally stores the height of the weld to simulate the deposition of weld material.”), p. 74-75, Sec. 5.2 (“sMIG assumes the shape of the weld bead to be parabolic as in Chan, but the parabola is revolved about the vertical axis, which produces a hemispherical shape, as shown below.), and the associated polygon data (p. 74, sec. 5.1 (“sMIG approximates the transient heat transfer problem by partially converging to the steady-state solution at each time step. All points in the weld mesh are initialized to room temperature. In this state, the 3D partial differential Laplace equation is used to represent the temperature distribution throughout the work-piece. As thermal energy is transferred to the work-piece by the electrical arc generated by the welding gun, the discrete weld mesh is used to approximate the solution to the Laplace equation.”) p. 74, Sec. 5.1 (“The depth of penetration and the width of the weld bead are determined based on the temperature distribution. A three dimensional parabolic shape is assumed for the weld bead, and the volume of the bead deposited per unit time is calculated based on the previously calculated width of the bead, the wire feed rate, and the gun velocity”).  
The computer-implemented system as defined in claim 3, wherein the instructions are configured to cause the processing circuitry to display a result of the joining as a cross-section of a simulated workpiece and a simulated weld bead based on the simulated welding data for one of the slices corresponding to a location of the cross-section (p. 76, sec. 6.2 (“Real-time cross-sections are available that show the depth of penetration. These cross-sections are drawn above and left of the plate. They represent the width-depth and length-depth cross-sections, respectively.”).  

Concerning claim 9, White discloses The computer-implemented system as defined in claim 1 and data … representative of a joining operation based on cross-sectional slices (), but does not expressly teach the use of vector data. Schilling teaches wherein the instructions are configured to cause the processing circuitry to store the simulation data as vector data … based on the cross-sectional slices.   (Abstract (“Our approach is designed to create fully vectorized 3D scenes”), p. 3, sec. 2 (“In this paper we pursue an approach that produces fully vectorized 3D maps.”)p. 5, sec. 4 (“Before the finished vector map is transmitted to the web client, the TIN topology must be broken down into an indexed triangle array or triangle strip array”), p. 5-6, sec. 5 (“We found that compressed VRML encoding is the most effective one compared to other compressed ASCII and binary encodings like X3D, 3ds, Viewpoint and others. After encoding the vector map into VRML and performing a standard ZIP compression the resulting file is as small as 414 KB (see Figure 4c).”), Fig. 6) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of White to store the simulation data from the cross-sectional slices as vector data as taught by Schilling. Since both references teach methods and systems for 

Concerning claim 10, White as modified discloses The computer-implemented system as defined in claim 9, wherein the instructions are configured to cause the processing circuitry to render a workpiece and a joint filler bead based on the … data for the cross-sectional slices (Fig. 3, p. 74, Sec. 5 (“The initial model was adapted from the technique described by Patankar (1980) and uses a finite difference method to solve the thermal conductance problem using a discretization of the work-piece.”), p. 74-75, Sec. 5.2 (“sMIG assumes the shape of the weld bead to be parabolic as in Chan, but the parabola is revolved about the vertical axis, which produces a hemispherical shape, as shown below. The volume of the bead is calculated by integrating to find the volume under the parabola, shown in Fig. 3, that has been revolved around the y axis. By equating the volume of the wire fed over a unit of time to the volume under the parabola, we can derive the following equation for the shape of the weld bead, based on given values for the wire diameter, dw, the wire feedrate, f, the time step, Dt, and the width of the weld bead, w, which comes from the numerical heat transfer model described 
    PNG
    media_image1.png
    58
    218
    media_image1.png
    Greyscale
”), p. 74, Sec. 5.1 (“The depth of penetration and the width of the weld bead are determined based on the temperature distribution. A three dimensional parabolic shape is assumed for the weld bead, and the volume of the bead deposited per unit time is calculated based on the previously calculated width of the bead, the wire feed rate, and the gun velocity … sMIG approximates the transient heat transfer problem by partially converging to the steady-state solution at each time step.”), p. 74, section 4.5 (“The simulation communicates with the tracking component to get the MIG gun pose to determine the heat transfer to the proper mesh nodes. It uses the timestamp included with the pose to determine the time difference between iterations and to calculate the amount of material deposited over the time interval.”) Performing the simulation over time steps while assuming a parabolic cross section will form the weld bead as a set of interconnected cross-sectional slices since the weld is placed in one or more lines (see, e.g. Figs. 6-7) with a cross-sectional slice deposited during each time step.).  White does not expressly disclose the use of vector data, but Schilling teaches render[ing] … based on the vector data.   (Abstract (“Our approach is designed to create fully vectorized 3D scenes”), p. 3, sec. 2 (“In this paper we pursue an approach that produces fully vectorized 3D maps.”)p. 5, sec. 4 (“Before the finished vector map is transmitted to the web client, the TIN topology must be broken down into an indexed triangle array or triangle strip array”), p. 5-6, sec. 5 (“We found that compressed VRML encoding is the most effective one compared to other compressed ASCII and binary encodings like X3D, 3ds, Viewpoint and others. After encoding the vector map into VRML and performing a standard ZIP compression the resulting file is as small as 414 KB (see Figure 4c).”), Fig. 6) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of White to render the simulation data the cross-sectional slices as vector data as 

Concerning claim 11, White as modified discloses The computer-implemented system as defined in claim 10, wherein the instructions are configured to cause the processing circuitry to render the workpiece and the joint filler bead by: generating a three-dimensional mesh based on the … data (p. 74, sec. 4.5 (“The simulation represents a weld-piece as a regular mesh of points. The simulation tracks the current and maximum temperature for every test point in the mesh and, the top mesh layer additionally stores the height of the weld to simulate the deposition of weld material. … The mesh uses a double buffer representation of the temperature and position to prevent writes from affecting reads of an unsteady state.”), Fig. 4 (A typical mesh neighborhood)); and mapping at least one of color information, surface type information, heat affected zone information, heat affected zone strength information, pressure applied, time exposed to source or weld puddle information to the three-dimensional mesh (p. 74, sec. 5.1 (“sMIG approximates the transient heat transfer problem by .  White does not expressly disclose the use of vector data, but Schilling teaches render[ing] … based on the vector data.   (Abstract (“Our approach is designed to create fully vectorized 3D scenes”), p. 3, sec. 2 (“In this paper we pursue an approach that produces fully vectorized 3D maps.”)p. 5, sec. 4 (“Before the finished vector map is transmitted to the web client, the TIN topology must be broken down into an indexed triangle array or triangle strip array”), p. 5-6, sec. 5 (“We found that compressed VRML encoding is the most effective one compared to other compressed ASCII and binary encodings like X3D, 3ds, Viewpoint and others. After encoding the vector map into VRML and performing a standard ZIP compression the resulting file is as small as 414 KB (see Figure 4c).”), Fig. 6) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of White to render the simulation data the cross-sectional slices as vector data as taught by Schilling. Since both references teach methods and systems for forming 3D simulations using a mesh of nodes the references are from the same field of endeavor. Both references are also attempting to solve a problem of creating accurate 3D simulations in an efficient manner. A POSITA would have been motivated to combine White and Schilling because both already use a mesh of nodes for constructing 3D simulations (Schilling p.4, sec. 3; White at p. 74, sec. 5.1) the connection of these nodes to create triangle polygons would be straightforward and yield predictable results. Vector data results from the connections of the nodes. Further, use of polygons and vector data 

Concerning claim 12, White as modified discloses The computer-implemented system as defined in claim 9, wherein the instructions are configured to cause the processing circuitry to calculate a volume of deposited material (p. 74-75, Sec. 5.2 (“sMIG assumes the shape of the weld bead to be parabolic as in Chan, but the parabola is revolved about the vertical axis, which produces a hemispherical shape, as shown below. The volume of the bead is calculated by integrating to find the volume under the parabola, shown in Fig. 3, that has been revolved around the y axis. By equating the volume of the wire fed over a unit of time to the volume under the parabola, we can derive the following equation for the shape of the weld bead, based on given values for the wire diameter, dw, the wire feedrate, f, the time step, Dt, and the width of the weld bead, w, which comes from the numerical heat transfer model described above 
    PNG
    media_image1.png
    58
    218
    media_image1.png
    Greyscale
”)and determine the … data for the cross-sectional slices based on the calculated volume (p. 74-75, Sec. 5.2 (“By equating the volume of the wire fed over a unit of time to the volume under the parabola, we can derive the following equation for the shape of the weld bead, based on given values for the wire diameter, dw, the wire feedrate, f, the time step, Dt, and the width of the weld bead, w, which comes from the numerical heat transfer model described above 
    PNG
    media_image1.png
    58
    218
    media_image1.png
    Greyscale
”).  White does not expressly disclose the use of vector data, but Schilling teaches determine the vector data.   (Abstract (“Our approach is designed to create fully vectorized 3D scenes”), p. 3, sec. 2 (“In this paper we pursue an approach that 

Concerning claim 13, White as modified discloses The computer-implemented system as defined in claim 12, wherein the instructions are configured to cause the processing circuitry to calculate the volume of deposited material based on programmed simulation parameters (p. 74-75, Sec. 5.1 and 5.2 (“sMIG approximates the transient heat transfer problem by partially converging to the steady-state solution at each time step. All points in the weld mesh are initialized to room temperature. In this state, the 3D partial differential Laplace equation is used to represent the temperature distribution throughout the work-piece. As thermal energy is transferred to the work-piece by the electrical arc generated by the welding gun, the discrete weld mesh is used to approximate the solution to the Laplace equation. … sMIG assumes the shape of the weld bead to be parabolic as in Chan, but the parabola is revolved about the vertical axis, which produces a hemispherical shape, as shown below. The volume of the bead is calculated by integrating to find the volume under the parabola, shown in Fig. 3, that has been revolved around the y axis. By equating the volume of the wire fed over a unit of time to the volume under the parabola, we can derive the following equation for the shape of the weld bead, based on given values for the wire diameter, dw, the wire feedrate, f, the time step, Dt, and the width of the weld bead, w, which comes from the numerical heat transfer model described above 
    PNG
    media_image1.png
    58
    218
    media_image1.png
    Greyscale
”).  

Concerning claim 14, White as modified discloses The computer-implemented system as defined in claim 9, wherein the instructions are configured to cause the processing circuitry to calculate at least one of a surface geometry or a weld bead penetration for the cross-sectional slices (p. 74, sec. 5.1 (“The depth of penetration and the width of the weld bead are determined based on the temperature distribution. A threedimensional parabolic shape is assumed for the weld bead, and the volume of the bead deposited per unit time is calculated based on the previously calculated width of the bead, the wire feed rate, and the gun velocity.”), , and include the -39-WO 2019/171172PCT/IB2019/000230at least one of the surface geometry or the weld bead penetration in the … data for the cross-sectional slices (p. 74, sec. 5.1 (“The depth of penetration and the width of the weld bead are determined based on the temperature distribution. A three dimensional parabolic shape is assumed for the weld bead, and the volume of the bead deposited per unit time is calculated based on the previously calculated width of the bead, the wire feed rate, and the gun velocity.”), (p. 76, sec. 6.2 (“Real-time cross-sections are available that show the depth of penetration. These cross-sections are drawn above and left of the plate. They represent the width-depth and length-depth cross-sections, respectively.”). White does not expressly disclose the use of vector data, but Schilling teaches include the -39-WO 2019/171172PCT/IB2019/000230at least one of the surface geometry … in the vector data.   (Fig. 2, Abstract (“Our approach is designed to create fully vectorized 3D scenes”), p. 3, sec. 2 (“In this paper we pursue an approach that produces fully vectorized 3D maps.”)p. 5, sec. 4 (“Before the finished vector map is transmitted to the web client, the TIN topology must be broken down into an indexed triangle array or triangle strip array”), p. 5-6, sec. 5 (“We found that compressed VRML encoding is the most effective one compared to other compressed ASCII and binary encodings like X3D, 3ds, Viewpoint and others. After encoding the vector map into VRML and performing a standard ZIP compression the resulting file is as small as 414 KB (see Figure 4c).”), Fig. 6) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of White, which determines the surface geometry and weld bead . 

Response to Arguments
Applicant’s arguments and amendments filed Dec. 3, 2021, with respect to the rejection of claims 1 and 3-22 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 1 and 3-22 under 35 U.S.C. 101 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-20 regarding 35 U.S.C. have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH V JOHNSON whose telephone number is (313)446-6616.  The examiner can normally be reached on 7-4:30 Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/E.V.J./Examiner, Art Unit 3715                                                                                                                                                                                                        
March 9, 2022



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715